DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 3/8/2022 has been received. The amendment is non-compliant. Specifically, the amendment fails to comply with 37 CFR 1.121(c)(3), which states “Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.” Stated differently, claims cannot be “new” and “currently amended.” Claim 25 provides a claim presented as new, yet provides markups deleting certain language. To prevent delays in prosecution, compliance with the rules is waived for this amendment only. 
Claim(s) 11-25 is/are pending.
Claim(s) 11-25 is/are new.
Claim(s) 1-10 is/are acknowledged as cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claims 11-25 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “low” (“low-velocity”) in Claim 11 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b). If the relevant passage in the specification has been inadvertently overlooked, citation with particularity would be helpful in withdrawing the rejection. 
The term “ultramicro-refined” in Claim 11 is a relative term which renders the claim indefinite. The term “ultramicro-refined” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b). If the relevant passage in the specification has been inadvertently overlooked, citation with particularity would be helpful in withdrawing the rejection. 
The term “strong” (“strong cavitation”) in Claim 11 is a relative term which renders the claim indefinite. The term “strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b). If the relevant passage in the specification has been inadvertently overlooked, citation with particularity would be helpful in withdrawing the rejection. 
Dependent claims not specifically addressed import the issues of the claims from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 11 and 14-25 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108203091A to Zhou, et al. (C01B 32/192; 06-2018, cited by Applicants), in view of:
(i) WO 2017/064496 to Ladislaus, et al. (C01B 31/04; 04-2017).

US 2019/0031513 to Zhou et al. is relied upon as a translation, to which citation is given.
The Ladislaus WIPO document was published without paragraph or line numbers. For ease of citation, US 2020/0255293 to Ladislaus is referenced below. The WIPO publication date is relied upon for prior art purposes. 
With respect to Claim 11, this claim requires “[a] preparation method of a low-viscosity graphene oxide slurry.” Notwithstanding the issues above, preparation of a graphene-oxide (hereinafter GO) slurry is taught. (Zhou 1: [0010]). Viscosities claimed in dependent claims are taught, so whatever “low” means is interpreted as taught by the reference. Id. 
Claim 11 further requires “wherein graphene oxide is mixed with a solvent, dispersed and ultramicro-refined to reduce an average flake diameter of the graphene oxide, so that the low-viscosity graphene oxide slurry is obtained.” Zhou teaches mixing GO with a solvent. (Zhou 1: [0010]). Zhou teaches a high-speed disperser that reduces the average flake size. Id. Note that particle sizes of 1-5 mm are used prior to the dispersing step (Zhou 1: [0008]), resulting in particles have a “fineness of less than 30 µm.” (Zhou 1: [0010]).
Claim 11 further requires “the method of ultramicro-refining comprises applying pressure to a mixture of the graphene oxide and the solvent, enabling the mixture to pass through a slit, subjecting the mixture to high-pressure shearing and high-speed impacting in a process of passing through the slit, and generating a strong cavitation action due to instantaneous release of pressure energy after passing through the slit.” Zhou refers to a generic “high-speed disperser” (Zhou 1: [0010]), but would not appear to teach the specifics of the disperser related to the slit, etc. This difference does not impart patentability. Ladislaus teaches a method for dispersing/exfoliating lamellar particles (for example graphite/graphene) in a solution/carrier fluid. (Ladislaus at 4: [0083] et seq., “Figs. 1-4”). The mixture passes through what is construed as a slit, and impacts an impact head. Id.  Cavitation is taught. (Ladislaus 5: [0086]).  Use of the disperser/exfoliater of Ladislaus in view of the generic disperser of Zhou is an obvious expedient, and reflects application of known techniques to achieve predictable results. MPEP 2143. Alternatively or additionally, one of skill in the art would be taught/suggested/motivated to use the process/apparatus of Ladislaus to produce “commercially useful quantities.” (Ladislaus 2: [0018]). 
Claim 11 further requires “the pressure applied in ultramicro-refining is 50-250 MPa.” The pressure is taught. (Ladislaus 3-4: [0049]). 
As to Claim 14, water is taught. (Ladislaus 3: [0040]).
As to Claims 15-16, Ladislaus teaches finding the optimum pressure (Ladislaus 4: [0050], 5: [0095]). Along with the range of dimensions taught for the slit/gap (Ladislaus 5: [0091]), this reasonably suggests flow rate/linear velocity. Optimization does not impart patentability. MPEP 2144.05. 
As to Claim 17, Ladislaus teaches a scalable process. (Ladislaus 5: [0093]). This suggests the ability to process different amounts of graphite/GO, which more than reasonably suggests different operating times. Optimization of the time for a given amount of graphite/GO does not impart patentability. MPEP 2144.05.
As to Claim 18, Ladislaus teaches a pressure of 100 MPa. (Ladislaus 4: [0049]). 
As to Claim 19, the size is taught. (Ladislaus 2: [0032]). Overlapping ranges are obvious. MPEP 2144.05. 
As to Claims 20-22, the viscosity is taught. (Zhou 1: [0010]). Overlapping ranges are obvious. MPEP 2144.05.
As to Claim 23, the solid content is taught. (Zhou 3: [0043]).
As to Claim 24, Zhou teaches various different solid content values. (Zhou 2: [0032] – 18 wt%; 3: [0043] – 10 wt%; 4: [0054] – 4 wt%). This reasonably suggests the ability to control the values. 
As to Claim 25, formation of a film is taught. (Zhou 3: [0052] et seq. – Example 3). Any differences in terminology are understood as semantic. 

II. Claim(s) 12-13 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108203091A to Zhou, et al. (C01B 32/192; 06-2018, cited by Applicants), in view of:
(i) WO 2017/064496 to Ladislaus, et al. (C01B 31/04; 04-2017), and further in view of:
(ii) Guerrero-Contreras, et al., Graphene oxide powders with different oxidation degree, prepared by synthesis variations of the Hummers method, Materials Chemistry and Physics 2015; 153: 209-220 (hereinafter “G-C at __”).

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 12, Zhou teaches graphene/graphite oxide. See e.g. (Zhou 1: [0008]). To the extent a Hummers method may not be recited, this does not impart patentability. The Hummers method is old, known, and well described in the literature. Official notice is taken. G-C is offered as evidence. (G-C, entire reference).  Use of known techniques to achieve predictable results does not impart patentability. MPEP 2143.  
As to Claim 13, the O/C ratios are taught. (G-C at 219, “Fig. 14,” passim). 

III. Claim(s) 11 and 14-25 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108203091A to Zhou, et al. (C01B 32/192; 06-2018, cited by Applicants), in view of:
(i) WO 2017/064496 to Ladislaus, et al. (C01B 31/04; 04-2017), and further in view of
(ii) US 2018/0312404 to Karagiannidis, et al. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
The term “slit” in Claim 11 is interpreted broadly. As understood, there is nothing in the disclosure to support a construction of the term implying any geometry or dimensions. That said, to the extent that somehow this language does impart some sort of geometry/dimensions, this difference does not impart patentability. Karagiannidis teaches a similar homogenizer/exfoliator. (Karagiannidis, entire reference). A number of shapes and dimensions of the channel through which the graphite/graphene solution passes are taught. See (Karagiannidis 4: [0042]-[0043]). Use of a “slit” reflects application of known techniques to achieve predictable results, matters of design choice, etc. This does not impart patentability. MPEP 2143, KSR. 

IV. Claim(s) 12-13 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108203091A to Zhou, et al. (C01B 32/192; 06-2018, cited by Applicants), in view of:
(i) WO 2017/064496 to Ladislaus, et al. (C01B 31/04; 04-2017), 
(ii) Guerrero-Contreras, et al., Graphene oxide powders with different oxidation degree, prepared by synthesis variations of the Hummers method, Materials Chemistry and Physics 2015; 153: 209-220 (hereinafter “G-C at __”), and further in view of:
(iii) US 2018/0312404 to Karagiannidis, et al. 

The discussions accompanying “Rejections I-III” above are incorporated herein by reference, mutatis mutandis.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736